UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7983


WARREN CHASE,

                  Petitioner - Appellant,

             v.

MARYLAND DIVISION OF CORRECTION (DOC); ATTORNEY GENERAL OF
MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-00955-CCB)


Submitted:    January 14, 2010               Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Warren       Chase    seeks       to     appeal      the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate             of    appealability.               See     28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a    substantial             showing     of       the    denial    of     a

constitutional          right.”           28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner       satisfies        this           standard        by     demonstrating            that

reasonable       jurists       would          find    that     any     assessment         of     the

constitutional         claims       by    the    district        court      is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                         See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We

have independently reviewed the record and conclude Chase has

not     made    the     requisite         showing.           Accordingly,          we     deny    a

certificate       of     appealability            and     dismiss         the    appeal.          We

dispense       with     oral    argument             because     the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED



                                                 2